           Case: 18-30187, 11/06/2018, ID: 11074153, DktEntry: 22, Page 1 of 1
          Case 1:17-cr-00077-SPW Document 71 Filed 11/07/18 Page 1 of 1
                                                                                 FILED
                      UNITED STATES COURT OF APPEALS                             NOV 06 2018

                                                                           MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                         No. 18-30187

               Plaintiff-Appellee,                D.C. No. 1:17-cr-00077-SPW
                                                  District of Montana,
 v.                                               Billings

JOHN HENRY SCHNEIDER,
                                                  ORDER
               Defendant-Appellant.


Before: Peter L. Shaw, Appellate Commissioner.

      The motion of appellant’s appointed counsel, Joshua Van de Waring, Esq.,

to be relieved as counsel of record (Doc. Entry No. 17) is granted.

      The Clerk shall amend this court’s docket to reflect that counsel Joshua

Van de Waring Esq., is no longer appellant’s appointed counsel of record for this

appeal.

      On October 31, 2018, Stephen N. Preziosi, Esq., entered his appearance as

appellant’s retained counsel of record. Appellant’s in forma pauperis status is

revoked.

      Briefing remains suspended pending further order of the court.
